Citation Nr: 0919408	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  97-30 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertensive heart 
disease and left ventricular hypertrophy, to include a 
January 18, 1990 myocardial infarction.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-
at-Law


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel



INTRODUCTION

The veteran served on active duty from April 1959 to March 
1961.  Following this, he had extensive service in the U.S. 
Army Reserves.  He was medically discharged in 1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, in which service connection for a 
heart condition was denied.

In a September 2006 decision, the Board denied entitlement to 
service connection for hypertensive heart disease, including 
a myocardial infarction claimed to have occurred during 
inactive duty for training on January 18, 1990.  The Veteran 
appealed this decision to the U.S. Court of Appeals for 
Veterans' Claims (Court).

In October 2008, the Court vacated the September 2006 
decision and remanded the claim for further development.

In its decision, the Court held that the medical evidence 
established that the Veteran exhibited 1) current disability, 
i.e., hypertensive heart disease and 2) inservice incurrence 
of a myocardial infarction, which the Veteran sustained on 
January 18, 1990, when he was on inactive duty for training.

The Court specifically found that the July 2002 VA 
examination and opinion, upon which the Board relied in its 
September 2006 decision and which found that the Veteran had 
not actually had a myocardial infarction, was inadequate.  
The basis for the physician's opinion, in pertinent part, was 
that hospital discharge records for the period of time after 
the Veteran's heart attack showed negative cardiac enzymes.  
However, the Court observed that the Board requested, and 
obtained, additional medical treatment records concerning the 
January 1990 hospitalization in September 2003-subsequent to 
the date of the July 2002 VA examination.  The examination 
was not returned to the examiner for review based on receipt 
of this additional evidence.  It could not therefore be said 
that the July 2002 VA examination and opinion was based on a 
thorough review of the Veteran's medical history.  In 
contrast, treatment and personnel records from the service 
department show that the Veteran experienced heart problems 
on January 18, 1990 while serving on a period of inactive 
duty for training in the U.S. Army Reserve.  A Statement of 
Medical Examination and Duty Status shows that the Commanding 
Surgeon on duty found the Veteran to have suffered a heart 
attack, requiring emergency hospital treatment.

The Court remanded the Veteran's claim for medical 
examination to address whether there is a nexus, or 
etiological link, between the currently diagnosed 
hypertensive heart disease and the inservice myocardial 
infarction.


FINDINGS OF FACT

1.  The Veteran sustained a myocardial infarction on January 
18, 1990, while he was on inactive duty for training.

2.  The medical evidence demonstrates that hypertensive heart 
disease and left ventricular hypertrophy are the result of 
the Veteran's service, to include the January 18, 1990 
myocardial infarction. 


CONCLUSION OF LAW

The criteria for service connection for hypertensive heart 
disease and left ventricular hypertrophy, to include the 
January 18, 1990 myocardial infarction, have been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.6, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service-connected means, with respect to disability or death, 
that such disability was incurred or aggravated, or that the 
death resulted from a disability incurred or aggravated, in 
line of duty in the active military, naval or air service.  
38 C.F.R. § 3.1(k).

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6.  

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service treatment and personnel records demonstrate that the 
Veteran incurred a myocardial infarction on January 18, 1990 
while on inactive duty for training.  

VA examination conducted in July 2002 reveals that the 
Veteran is diagnosed with hypertensive heart disease and left 
ventricular hypertrophy. 

The record contains the May 2009 opinion of a private medical 
physician who, after demonstrating a precise and thorough 
review of the Veteran's service treatment records from 1986 
to 2003 and the July 2002 VA examination and opinion, 
concluded that the Veteran's diagnosed hypertensive heart 
disease is more likely than not causally related to his 
military service, including the myocardial infarction he 
suffered while on inactive duty for training in January 1990.  
The physician's qualifications include fellowships in the 
American College of Physicians, College of Chest Physicians, 
American College of Cardiology, and American Heart 
Association, as well as serving as the Director, Banner Good 
Samaritan Medical Center Cardiology.  It is further noted 
that he served as a military physician, including as the 2nd 
Brigade Surgeon, 1st Infantry Division.  

The physician explained that the symptoms and 
electrocardiographic findings which resulted in the 1990 
hospitalization were compatible with unstable angina 
pectoris, which was clearly stated in the record.  Unstable 
angina pectoris is a well known presenting sign and cause for 
hospitalization in patients with ischemic heart disease.  
And, in fact, both myocardial infarction and unstable angina 
pectoris are now considered manifestations of ischemic heart 
disease under the rubric of "acute coronary syndrome."  The 
absence of any increase in cardiac enzymes at that time in no 
way militated against the diagnosis of myocardial ischemia.  

In summary, the physician concluded that the Veteran's 
currently diagnosed hypertensive heart disease is causally 
related to his military service, including the acute coronary 
syndrome he suffered during inactive duty for training in 
January 1990.  

The record reflects no other findings or opinions against a 
finding that the Veteran sustained a myocardial infarction on 
January 18, 1990, when he was on inactive duty for training, 
or against a finding that his diagnosed hypertensive heart 
disease and left ventricular hypertrophy are the result of 
service, including the January 18, 1990 myocardial 
infarction.

The Board thanks the Veteran's representative for her 
attention to detail and timely, proactive efforts on the 
Veteran's behalf in obtaining a thorough and comprehensive 
independent medical opinion.  In doing so, she has saved the 
Veteran the considerable amount of time that a Remand for 
further examination would have taken, in a case already 
pending from 1996.

Service connection for hypertensive heart disease and left 
ventricular hypertrophy, including the January 18, 1990 
myocardial infarction, is warranted.


ORDER

Service connection for a hypertensive heart disease and left 
ventricular hypertrophy, including the January 18, 1990 
myocardial infarction, is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


